DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.

         Response to Arguments 
2.         This action is in response to the communication filed on 06/20/22. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.
	

                                                         Allowable Subject Matter
                        3.         Claims 9, 10, 24, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.         
Prior art of record SHAN et al. (US 2019/0174270, hereinafter Shan) and Korus et al. (US 2012/0172028, hereinafter Korus) does not explicitly disclose or render obvious the claimed limitations including “responsive to a determination that the allocation of the resources for the broadcast/multicast bearer in the radio access network is complete, sending an information message to the application server comprising an indication that allocation of the resources associated with the
broadcast/multicast bearer is no longer ongoing” when considered as a whole along with other limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1, 11, 15, 22, 23, 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2019/0174270, hereinafter Shan) in view of Korus et al. (US 2012/0172028, hereinafter Korus).
	Regarding claims, 1 and 15, Shan discloses a method performed by a broadcast/multicast server in a communication network (Para 0007; BM-SC), comprising:
receiving from an application server (GCS AS), a request to establish a broadcast/multicast bearer in the communication network (201 of fig. 2; para 0073; GCS AS sends a service initiation request to BM-SC- para 0074-0075);
  allocating resources associated with the broadcast/multicast bearer in the communication network (Para 0075; after receiving the session request from GCS AS, BM-SC allocates resource for the session); and
before any determination that resources have been configured for the broadcast/multicast bearer in a radio access network of the communication network (Fig. 2; there is no determination that resources have been configured for the broadcast/multicast bearer before sending the response message) sending , to the application server, a response message (202 of fig. 2) comprising an indication of the allocation of the resources associated with the broadcast/multicast bearer (Para 0131; response includes session information for the service).
	Shan does not explicitly disclose that the indication is whether the allocation of the resources is ongoing.
	In an analogous art, Korus discloses that the indication is whether the allocation of the resources is ongoing (para 0073 and 0077; sending connected message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan’s method and system by adding Koru’s disclosure in order to improve resource allocation in a communication system.
Regarding claims 11 and 26, Shan further disclose that wherein the broadcast/multicast server comprises a broadcast/multicast service centre, BM-SC (Para 0007; BM-SC), wherein the broadcast/multicast bearer comprises a multimedia broadcast and multicast service MBMS bearer (Para 0068; MBMS bearer).
Regarding claim 22, Shan further discloses responsive to receipt of the response message, deffering transmission of data over the broadcast/multicast bearer (Para 0033; 0187).	
	Regarding claim 23, Shan does not explicitly disclose receiving an information message from the broadcast/multicast sever comprising an indication that allocation of the resources associated with the broadcast/multicast bearer is no longer ongoing.
	In an analogous art, Korus discloses receiving an information message from the broadcast/multicast sever comprising an indication that allocation of the resources associated with the broadcast/multicast bearer is no longer ongoing (para 0073 and 0077; disconnected message)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan’s method and system by adding Korus’s disclosure in order to improve resource allocation in a communication system.
Regarding claim 25, Shan further discloses wherein the response message comprises an indication that the allocation of the resources associated with the broadcast/multicast bearer is not ongoing (Para 0033) and wherein the method further comprises, responsive to receipt of the response message, initiating transmission of data over the broadcast/multicast bearer (Para 0085 and 0086).
	Regarding claim 30, Shan further discloses a processing circuitry configured to perform any of the steps of claim 1 (Para 0214); and power supply circuitry configured to supply power to the broadcast/multicast server (it is obvious that BM-SC will have power supply circuitry).
5.	Claims 4, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shan/Korus and further in view of HART et al. (US 2009/0086670, hereinafter Hart).
	Regarding claims 4 and 18, Shan/Korus does not explicitly disclose that wherein the bitmap comprises a subset of multiple bits to indicate that the allocation of the resources associated with the broadcast/multicast bearer failed, with each of the multiple bits of the subset indicating a respective reason for the failure.
	In an analogous art, Hart discloses that wherein the bitmap comprises a subset of multiple bits to indicate that the allocation of the resources associated with the broadcast/multicast bearer failed (Para 0053), with each of the multiple bits of the subset indicating a respective reason for the failure (Para 0049 and 0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan/Korus’s method by adding Hart’s limitation in order to improve resource allocation in a communication system.
	Regarding claim 33, Shan discloses wherein the information message comprises a bitmap (para 0157; bitmap), the bitmap comprising one or more bits (para 0157; bits).
Shan/Korus does not explicitly disclose that the settings of the one or more bits indicating:
the allocation of the resources associated with the broadcast/multicast bearer was successful; or
the allocation of the resources associated with the broadcast/multicast bearer failed.
In an analogous art, Hart discloses that the settings of the one or more bits indicating:
the allocation of the resources associated with the broadcast/multicast bearer was successful (table 1; bits to indicate resource allocation updated-initialized, modified or cancelled); or
the allocation of the resources associated with the broadcast/multicast bearer failed. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan/Korus’s method by adding Hart’s limitation in order to improve resource allocation in a communication system.

Conclusion
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462